 Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 1 of 7 PageID: 6514




NOT FOR PUBLICATION

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                                   :
 UNITED STATES OF AMERICA,                         :
                                                   :
                 Plaintiff,                        :        Crim. No. 16-00513 (RBK)
                                                   :
           v.                                      :        OPINION
                                                   :
 MICHAEL LUDWIKOWSKI,                              :
                                                   :
                 Defendant.                        :
                                                   :
                                                   :

KUGLER, United States District Judge:

       This matter comes before the Court upon Defendant’s Motion for Reduction of Sentence

Under First Step Act. (Doc. 144.)

I.     BACKGROUND

       Defendant is Michael Ludwikowski, an inmate at FCI Loretto. Ludwikowski was formerly

a pharmacist who owned two pharmacies in Medford, New Jersey. United States v. Ludwikowski,

944 F.3d 123, 127 (3d Cir. 2019). In 2016, Ludwikowski was indicted by a grand jury and accused

of knowingly and intentionally filling fraudulent Oxycodone prescriptions in violation of federal

regulations. (Doc. 145, “Government Opp.” at 2.) On August 22, 2017, a jury found Ludwikowski

guilty of five counts of illegal distribution of Oxycodone and one count of maintaining a drug-

involved premises. (Id. at 3.) Defendant appeared for sentencing on April 12, 2018 before the

Honorable Jerome B. Simandle. (Id. at 4.) Judge Simandle sentenced Ludwikowski to a term of

180 months’ imprisonment. Ludwikowski appealed the Court’s sentence, and the Third Circuit

affirmed. See Ludwikowski, 944 F.3d at 123. After serving 26 months of his sentence,

                                               1
 Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 2 of 7 PageID: 6515




Ludwikowski filed the present motion seeking compassionate release under 18 U.S.C.§

3582(c)(1)(A) due to the ongoing COVID-19 pandemic.

II.    LEGAL STANDARD

       A. Motion for Reduction of Sentence Under First Step Act

       Under the recently enacted First Step Act, a court may afford a defendant “compassionate

release for ‘extraordinary and compelling reasons.’” United States v. Sellers, Crim. No. 10-434,

2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020) (quoting 18 U.S.C. § 3582(C)(1)(A)(i)). Before

bringing a motion for reduced sentence on their own behalf, defendants first “must ask the Bureau

of Prisons (“BOP”) to do so on their behalf, give BOP thirty days to respond, and exhaust any

available administrative appeals.” United States v. Raia, Civ. No. 20-1033, 2020 WL 1647922, at

*1 (3d Cir. Apr. 2, 2020) (citing § 3582(c)(1)(A)). “Thus, under the First Step Act, a defendant

seeking a reduction in his term of imprisonment bears the burden of satisfying both that he has (1)

exhausted remedies before seeking judicial review, and (2) that compelling and extraordinary

reasons exist to justify compassionate release.” Sellers, 2020 WL 1972862 at *1 (citing 18 U.S.C.

§ 3582(C)(1)(A)).

       At this second step, a court may reduce an inmate’s sentence pursuant to 18 U.S.C. §

3852(c)(1)(A) “if the court finds that (1) extraordinary and compelling reasons warrant a reduction,

(2) the reduction would be consistent with applicable policy statements issued by the Sentencing

Commission, and (3) the applicable sentencing factors under § 3553(a) warrant a reduction.”

United States v. Pabon, Crim. No. 17-165-1, 2020 WL 2112265, at *2 (E.D. Pa. May 4, 2020).

III.   DISCUSSION

       A. Motion for Reduction of Sentence Under First Step Act




                                                 2
    Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 3 of 7 PageID: 6516




        The parties agree that Ludwikowski has satisfied the exhaustion requirement and is thus

permitted to bring a motion for reduced sentence in this Court. Thus, the Court focuses on the

second step of the analysis: (1) whether Ludwikowski has demonstrated that extraordinary and

compelling reasons exist for his release and (2) whether the Section 3553(a) factors weigh in

Ludwikowski’s favor.

               1. Whether Extraordinary and Compelling Reasons Exist

        Ludwikowski asserts that the COVID-19 pandemic and the presence of the virus at FCI

Loretto constitute extraordinary and compelling circumstances warranting a reduction in his

sentence. (Mot. at 20.) Ludwikowski states that “the COVID-19 pandemic alone is an

extraordinary and compelling reason for home confinement under the CARES ACT.” (Id.) While

the Court does not seek to undermine the seriousness of this pandemic, the Court finds these

general argument unpersuasive. The Third Circuit recently addressed the issue of COVID-19 as it

pertains to prison populations, stating that the “mere existence of COVID-19 in society and the

possibility that it may spread” in a particular prison “alone cannot independently justify

compassionate release.” Raia, 2020 WL 1647922, at *2.

        The Court recognizes that there have been over 400 positive cases of COVID-19 among

inmates at FCI Loretto. 1 However, there have been zero deaths among inmates and zero deaths

among staff related to COVID-19 at FCI Loretto. 2 Thus, standing alone, the mere existence of

COVID-19 at FCI Loretto is insufficient to show “extraordinary and compelling reasons” for

release. See United States v. Brown, No. 13-282, 2020 WL 4244859, at *3 (W.D. Pa. July 29,

2020) (denying compassionate release motion despite the presence of COVID-19 at Loretto FCI);



1
  COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Dec.
8, 2020).
2
  Id.

                                                  3
    Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 4 of 7 PageID: 6517




United States v. Snyder, No. 19-00200, 2020 WL 5993772, at *1 (M.D. Pa. Oct. 9, 2020) (same);

United States v. Sellers, Crim. No. 10-434, 2020 WL 1972862 at *2 (D.N.J. Apr. 24, 2020) (finding

“the measures instituted by the BOP to be reasonable to address the virus outbreak” at a federal

prison in New York even though several inmates had tested positive); United States v. Stevens,

Crim. No. 19-350-02, 2020 WL 1888968, at *4 (E.D. Pa. Apr. 16, 2020) (“Although the Court is

aware of the dangers posed by COVID-19 and is sympathetic to [Defendant’s] concern about

COVID-19 given his diabetes, speculation about possible future conditions at the FDC does not

constitute an exceptional reason for release.”) (collecting cases); United States v. Haney, Crim.

No. 19-541, 2020 WL 1821988 at *5 (S.D.N.Y. Apr. 13, 2020) (denying a 61-year-old defendant’s

request for early release, stating that although the prison has several confirmed cases of COVID-

19). The Court is sympathetic and recognizes the potential for Ludwikowski’s exposure to

COVID-19 at FCI Loretto. Unfortunately, that potential exists anywhere in society. Ludwikowski

has indicated his intent to return to Burlington County, New Jersey if the Court grants his Motion.

However, Burlington County has had over 16,000 confirmed COVID-19 cases and at least 525

deaths associated with COVID-19. 3 Accordingly, Burlington County has experienced a higher rate

of COVID-19-related fatalities than FCI Loretto.

        Furthermore, Ludwikowski fails to demonstrate that he is particularly vulnerable to the

virus or that he suffers from any specific health conditions that would classify him as “high risk.”

The Court looks to guidance from the CDC to determine whether Ludwikowski falls into a high-

risk category that would present extraordinary and compelling circumstances for release.




3
  COVID-19 Update, Burlington County, https://www.co.burlington.nj.us/CivicAlerts.aspx?AID=1257
(last visited Dec. 8, 2020).

                                                 4
    Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 5 of 7 PageID: 6518




According to this guidance, certain categories of individuals face a higher risk from COVID-19. 4

These include “older adults”—defined as “65 years and older”—and “people of any age who have

serious underlying medical conditions.” Id. The serious medical conditions referenced include

cancer, chronic kidney disease, heart conditions, weakened immune system from solid organ

transplant, obesity, smoking, and type 2 diabetes mellitus. 5

        At 48 years old, Ludwikowski is not categorized as an “older adult.” Additionally,

Ludwikowski does not provide evidence to establish that he has any of the enumerated conditions

that would place him at high risk of contracting COVID-19. Accordingly, Ludwikowski does not

qualify under this published guidance as being at greater risk of contracting a severe case of

COVID-19. When considering all circumstances impacting Ludwikowski, and because

Ludwikowski’s health conditions do not place him at a significantly greater risk of complications

from COVID-19, he does not meet the required “extraordinary and compelling” standard for

reduction of his sentence. See United States v. Epstein, Crim. No. 14-287-1, 2020 WL 2537648

(D.N.J. May 19, 2020) (denying an inmate’s motion for sentence reduction after finding that his

health conditions were under control while in prison).

               2. Section 3553(a) Factors

        Moreover, an analysis of the Section 3553(a) factors further supports the denial of

Ludwikowski’s request for sentence reduction. In considering whether to reduce a defendant’s

sentence, a court must look to the factors contained in 18 U.S.C. § 3553(a). These factors include:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed—

4
   People at Increased Risk for Severe Illness, Center for Disease Control, (Sept. 11, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
5
   People with Certain Medical Conditions, Center for Disease Control, (Oct. 16, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

                                                 5
 Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 6 of 7 PageID: 6519




               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner

18 U.S.C. § 3553.

       Ludwikowski argues that the factors weigh in his favor because he does not have a violent

history, he has maintained a clear conduct record while incarcerated, and the Bureau of Prisons ha

categorized him as a minimal risk of recidivism. (Mot. at 26–27.) While the Court agrees that

Ludwikowski is not likely to be a danger to society, the Court also must consider the nature of the

circumstances of the offense and the characteristics of the defendant. As the Government notes,

Ludwikowski was a licensed pharmacist and was given the opportunity to help patients and

appropriately treat their medical conditions. (Opp. at 13.) However, Ludwikowski used his skills

and knowledge to “divert controlled substances and hurt others by feeding their addictions.” (Id.)

Congress has deemed these types of crimes as serious offenses by legislating high statutory

maximum terms of imprisonment. (Id.) The Court imposed this sentence in order to adequately

reflect the seriousness of the offenses and to provide just punishment for the offenses. The Court

sees no reason to suddenly depart from that sentence now. Moreover, Ludwikowski has served

only a small portion of his imprisonment—a mere 26 months of his 180-month sentence. There is

a risk that such a short sentence would not provide adequate deterrence for future criminal conduct.

       Thus, on these facts and the totality of Ludwikowski’s actions, this Court finds that Section

3553(a) factors weigh against granting Ludwikowski’s Motion for a reduced sentence. See, e.g.,

United States v. Torres, No. 18-414, 2020 WL 3498156, at *10 (E.D. Pa. June 29, 2020) (denying

motion where defendant served less than 15% of 63-month sentence for drug offense); United

States v. DeMille, 465 F. Supp. 3d 1144, 1149 (D. Or. June 8, 2020) (denying motion where former


                                                 6
 Case 1:16-cr-00513-RBK Document 148 Filed 12/10/20 Page 7 of 7 PageID: 6520




registered nurse for pill mill had health problems but none fell within the CDC risk factors and the

defendant had only served a small portion of her sentence). In finding so, the Court is cognizant

of the seriousness of Ludwikowski conduct and the need to provide adequate deterrence.

Accordingly, the Motion for Compassionate Release is DENIED.

IV.    CONCLUSION

       For the reasons contained herein, Ludwikowski’s Motion for Reduction of Sentence Under

First Step Act (Doc. 144) is DENIED. An accompanying Order shall issue.



Dated: 12/10/2020                                                      /s/ Robert B. Kugler
                                                                       ROBERT B. KUGLER
                                                                       United States District Judge




                                                 7
